Affirmed, and Opinion filed April(%?ﬂ%l980.
a 52
@9
SEVEN ELVES, INC., ET AL, Appellants

NO. A2322 VS.

GRANT PLAZA HUNTSVILLE ASSOCIATES, Appellee

Adﬁdﬂ@:==::::rr--:::=h
«a

MMWQ ‘N©§>¥]®VT’ “6‘2? N%@v§3

 

Appeal from 12th District Court
of Walker County QQSEA {Nﬂr

'54:?! AEJE £39

_ _ _ _ _ lEIﬂ©© awaaans [NM
(33311115?

This is a venue case. Grant Plaza Huntsville
Associates (appellee) sued Seven Elves, Inc., Gary Woodall
and Charles Friday in Walker County seeking a joint and
several judgment on a claim for damages based upon a written
lease agreement and a written guaranty. Each defendant filed
a plea of privilege to be sued in Harris COunty. Appellee
filed a controverting affidavit alleging that sections 5, 23
and 29a of Article 1995, TEX. REV CIV STAT. ANN. (Vernon
1964) applied and that venue was proper in Walker County.
After a hearing to the court, the trial court denied the
pleas of privilege. Seven Elves, Woodall and Friday appeal
from this ruling.

On August 1, 1974 Seven Elves executed a lease as
a tenant for a shopping center space in Huntsville, Walker
County. The lease was for a five year period ending November
30, 1979. Appellants Woodall and Friday executed a written
guaranty as part of the lease agreement, in which they guaranteed
the performance of the obligations and payment of rent. Eltinge,
Graziadio and Sampson Development Company was the original lessor,
but subsequently assigned its interest to American Villages, Inc.,
a California corporation. American Villages then assigned its

interest to appellee.

Appellant urges that section 23 of article 1995 is

insufficient to maintain venue in Walker County as to Seven
Elves. We disagree. Section 23 states in part that: "Suits
against a private corporation, association, or joint stock
company may be brought ... in the county in which the cause
of action or part thereof arose....” The main issue that we
must decide is whether the cause of action or part thereof
arose in Walker County. The Supreme Court has held that
"either some part of the transaction creating the primary
right, or some part of the iransaction relating to the breach
of that right, must have occurred in the county where the
suit is brought." Stone Fort National Bank of Nacogdoches v.
Forbess, 91 S.W.2d 674, 676 (Tex. Sup. 1936). Seven Elves
leased premises in Walker County and, eventually, abandoned
the premises and failed to perform other obligations there.
The transaction creating the right and relating to the breach
of that right has its genesis in the leasing of the premises
in Walker County. See Lubbock Manufacturing Co. v. Sames, 23
Tex- sup. Ct. J. 319 (April 9, 1980). Thus, the evidence
supports the implied finding of the trial court that some
part of the transaction creating the primary right and relating
to the breach of that right arose in Walker County.

Since we hold that venue is proper as to Seven Elves‘—?
under section 23, we must next consider whether venue is proper
as to appellants Woodall and Friday. Section 29a provides that:

29a. Two or more defendants.——Whenever

there are two or more defendants in any suit

brought in any county in this State and such

suit is lawfully maintainable therein under

the provisions of Article 1995 as to any of

such defendants, then such suit may be main-

tained in such county against any and all
necessary parties thereto.

NC
"1

To maintain venue in Walker County as to Woodall
and Friday, they must be "necessary parties” within the mean-
ing of section 29a. A necessary party is one whose joinder

is necessary to give plaintiff the complete relief to which

he is entitled in the suit which can be maintained in that

county. Ladner v. Reliance Corp., 293 S.W.2d 758 (Tex. Sup.
1956). We recognize that the area of law dealing with necessary

mﬁ’vt‘! mv- rave 57.,

parties has been in a state of flux. Some courts have held to

the contrary, but we believe that guarantors, in a suit against
the principal obligor and in which plaintiff may be entitled
to a joint judgment, are necessary in order to give the plain-

tiff the full relief to which he is entitled. See Willis v.

Victoria Bank & Trust Co., 76 S.W.2d 532 (Tex. Civ. App.-

Beaumont 1934, no writ). Furthermore, the Supreme Court has
stated that a plaintiff cannot get the full relief to which
it is contractually entitled, a joint as well as a several
judgment, against both surety and principal, unless both are
sued in the same action. Ramey & Mathis v. Pitts, 230 SQW:“j
2d 211 (Tex. Sup. 1950).

In view of our holdings on sections 23 and 29a, it
is not necessary to consider the question of whether venue
could be sustained on the basis of section 5. The judgment
of the trial court is affirmed.

Affirmed.

/s/ J. Curtiss Brown
Chief Justice

Judgment rendered, and Opinion filed April 23, 1980.

Panel consists of Chief Justice Brown and Associate Justices

Miller and Pressler.

  

q ‘Hwﬁarna‘i’m- -.. .. 

 

THE STATE OF TEXAS K

COUNTY OF HARRIS I

I, THELMA MUELLER, Clerk of the Court owaivil

'Appeals, Fourteenth Supreme Judicial District of Texas,

at Houston, do hereby certify that the preceding 3

page§ contain a true and correct copy of Court's

opinion rendered April 23, 1980

in Cause No. A2322 ,

' VES INC. ET AL A ellants I

VS.

GRANT PLAZA HUNTSVILLE ASSOCIATES, Appelleei

from walker County, and now on file in my

of£ice.

TO CLREIFY WHICH, I hereunto set my hand and

affix the Seal of Said Court,

, at Houston, this the 13th
1* day Of June :
A.D. 1980 .

Wm; Mch

Clerk

By
HKKKKX

No.  .... ...

IN |4TH COURT

OF CIVIL APPEALS
HOUSTON

Appellants

VS.

GRANT ...PLAZA HUNISVILLE ASSOCIATES,

.Ap_p.e.l.l.e.e.  

CERTIFIED COPY OF
COURT'S OPINION

THELMA MUELLER. CLERK

 

 

 

 

 

 

 

 

 

 

b)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BE IT REMEMBERED

 

952

3
THAT at the term of the Honorable Court of CW]. Appeals for the 14th Supreme Judicial

District of the State of Texas, begun and holden at Houston on the 1st Monday of October, A. D.
1379 ,pn$an J CURTISS BROWN, Chief Justice and Associate Justices

 

GEROGE E MILLER and PAUL PRESSLER. a

In the cause

SEVEN ELVES, INC , ET. AL Appellant. s ,

No, A2322

VS.

Walker

From County

Tr Ct# l3,308

Opinion by CJ J Curtiss Brown

GRANT PLAZA HUNTSVILLE, ASSOCIATES Appeuee‘ ,

the £0110“!!! judgment was rendered April 23, 1980

"This cause, being an appeal from the order overruling plea
of privilege rendered by the court below and entered on October
26, 1979, came on to be heard on the transcript of the record, and
the same being inspected, because it is the opinion of this Court
that there is no error in the order, it is therefore considered,
adjudged and ordered that the order of the court below be affirmed
in all things. It is further ordered that the appellants, Seven
Elves, Inc., Gary R Woodall and Charles M Friday, and their surety
Reliance Insurance Company, pay all costs incurred by reason of this

appeal, It is further ordered that this decision be certified below

for observance "

FULEED‘)
MN suenEME sous?

ﬁg ﬁrearm

JUN 31. 7 l9®

(EARN .. JA©IK